                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MARYLAND
                        (NORTHERN DIVISION)
 DAVID J. BOSHEA,

           Plaintiff,

 v.

 COMPASS MARKETING, INC.                         Case No. 1:21-CV-00309-ELH

           Defendant.

                                ENTRY OF APPEARANCE

       Please enter the appearance of the undersigned as counsel for non-party, James C. DiPaula,

entering for the limited purpose of challenging the Subpoena Duces Tecum served upon him by

Defendant Compass Marketing Inc. The undersigned should be designated as lead and notice

counsel.

                                               /s/ David B. Hamilton
                                               David B. Hamilton (Bar No.04308)
                                               WOMBLE BOND DICKINSON (US) LLP
                                               100 Light Street, 26th Floor
                                               Baltimore, MD 21202
                                               (t) (410) 545-5800
                                               (f) (410) 545-5801
                                               David.Hamilton@wbd-us.com

                                               Attorneys for Non-Party James C. DiPaula


                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 25th day of August, 2021, copies of the foregoing, were

filed and served upon all counsel of record via CM/ECF.

                                               /s/ David B. Hamilton
                                               David B. Hamilton (Bar No.04308)
